Title: [Diary entry: 2 April 1785]
From: Washington, George
To: 

Saturday 2d. Mercury at 50 in the Morning—46 at Noon and 42 at Night. Wind at No. Et. & pretty fresh until the afternoon, when it got to the No. West & turned cold. About day breaking it began to Snow, & continued to do so until the ground was covered with it about an inch deep, after which there fell a mixture of Snow & rain till about ten oclock when it turned to constant rain the remainder of the day; accompanied by pretty sharp thunder.